Affirmed and Opinion Filed October 22, 2019




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01076-CR

                            JASON KYLE REMBERT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F-1321209-H

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                              Opinion by Justice Partida-Kipness
       Appellant Jason Kyle Rembert was indicted on one charge of aggravated sexual assault of

child under fourteen. Appellant waived a jury trial and proceeded to trial before the court. The

trial court convicted appellant of aggravated sexual assault of a child and assessed punishment at

five years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. We advised appellant of his right to

file a pro se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313,
319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                 /Robbie Partida-Kipness/
                                                 ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
181076F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JASON KYLE REMBERT, Appellant                     On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
 No. 05-18-01076-CR         V.                     Trial Court Cause No. F-1321209-H.
                                                   Opinion delivered by Justice Partida-
 THE STATE OF TEXAS, Appellee                      Kipness. Justices Bridges and Molberg
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant JASON KYLE REMBERT.


Judgment entered this 22nd day of October, 2019.




                                             –3–